

116 HR 5413 IH: Small Passenger Vessel Safety Act of 2019
U.S. House of Representatives
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5413IN THE HOUSE OF REPRESENTATIVESDecember 12, 2019Mr. Carbajal (for himself and Ms. Brownley of California) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 46, United States Code, to require the Secretary of the department in which the
			 Coast Guard is operating to prescribe additional regulations to secure the
			 safety of individuals and property on board certain small passenger
			 vessels, and for other purposes.
	
 1.Short titleThis Act may be cited as the Small Passenger Vessel Safety Act of 2019.
 2.Regulations for covered small passenger vesselsSection 3306 of title 46, United States Code, is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by inserting , including covered small passenger vessels (as defined in subsection (n)(5)) after vessels subject to inspection; and (B)in paragraph (5), by inserting before the period at the end , including rechargeable devices utilized for personal or commercial electronic equipment; and
 (2)by adding at the end the following:  (n)Additional regulations for covered small passenger vessels (1)In generalThe Secretary shall prescribe additional regulations to secure the safety of individuals and property on board covered small passenger vessels.
 (2)Comprehensive reviewThe regulations prescribed under paragraph (1) shall include the provision of a comprehensive review of all requirements for covered small passenger vessels, including calculations, with respect to fire detection, protection, and suppression systems on board such vessels.
 (3)RequirementsThe regulations prescribed under paragraph (1) shall include each of the following requirements for covered small passenger vessels:
 (A)Requirements for the addition of interconnected fire detection, protection, and suppression equipment, including fire extinguishers, in all areas on board such vessels to which passengers have access, including dining areas, sleeping quarters, and lounges.
 (B)Requirements to increase fire detection, protection, and suppression systems on board such vessels in unmanned areas with machinery or areas with other potential heat sources.
 (C)Requirements for fire detection, suppression, and control in all areas on board such vessels to which passengers have access, including dining areas, sleeping quarters, and lounges.
 (D)Requirements for all such vessels to have not less than 2 avenues of escape from all general areas accessible to passengers. Such avenues of escape shall be located so that if one avenue is not available another avenue may be available.
 (E)Requirements, including increased standards, for marine firefighting training programs with respect to such vessels to improve crewmember training and proficiency. Such programs shall—
 (i)include training regarding shipboard marine firefighting operations; and (ii)be reviewed and maintained by a third party contractor approved by the Commandant.
 (F)Requirements for handling, storage, and operation of flammable items, such as lithium ion batteries, on board such vessels.
 (4)Interim policiesTo the maximum extent practicable, the Secretary shall implement interim policies to, prior to the issuance by the Secretary of final regulations prescribed under paragraph (1), apply the requirements under paragraph (3) to covered small passenger vessels.
 (5)Definition of covered small passenger vesselIn this subsection, the term covered small passenger vessel— (A)means a small passenger vessel that—
 (i)is less than 100 gross tons as measured under section 14502 of this title, or an alternate tonnage measured under section 14302 of this title as prescribed by the Secretary under section 14104 of this title; and
 (ii)is carrying— (I)for overnight domestic voyages, not more than 49 passengers; and
 (II)for all other voyages, not more than 150 passengers; and (B)includes any wooden vessel constructed prior to March 11, 1996, that carries passengers on overnight domestic voyages..
 3.Safety management system to include all small passenger vesselsTitle 46, United States Code, is amended— (1)in section 3202(b)—
 (A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (B)by striking This chapter and inserting the following:  (1)In generalThis chapter;; and
 (C)by adding at the end the following:  (2)Safety management systemNotwithstanding any other provision in this chapter, including paragraph (1)(B), the regulations issued under section 3203, including the safety management system established by such regulations, shall apply to all small passenger vessels.; and
 (2)in section 3203(a), by inserting (including, for purposes of this section, all small passenger vessels) after vessels to which this chapter applies.